Name: Commission Regulation (EEC) No 259/84 of 31 January 1984 amending for the fourth time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  accounting
 Date Published: nan

 No L 30/40 Official Journal of the European Communities 1 . 2. 84 COMMISSION REGULATION (EEC) No 259/84 of 31 January 1984 amending for the fourth time Regulation (EEC) No 2942/80 on the buying in of olive oil by intervention agencies HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 12 (4) thereof, Whereas Article 3 (4) of Regulation (EEC) No 2942/80 (3), as last amended by Regulation (EEC) No 3085/83 (4), lays down the time limits for payment for olive oil bought in by intervention agencies ; whereas that provision tends to make the sending of oil into intervention too attractive a proposition ; whereas, for reasons of sound management of the market, the time limits concerned should be postponed ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, Article 1 Article 3 (4) of Regulation (EEC) No 2942/80 is hereby replaced by the following : '4 . Payment for oil bought in by the interven ­ tion agency shall be made within a time limit commencing on the 120th day after the oil is taken over by the intervention agency and which shall end on the 140th day after such date .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to payments for products offered for intervention as from the day of its entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1984. For the Commission Poul DALSAGER Member of the Commission O OJ No L 162, 12 . 6 . 1982, p. 6 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (3) OJ No L 305, 14. 11 . 1980, p . 23 . (") OJ No L 301 , 1 . 11 . 1983 , p. 54.